Citation Nr: 1327433	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  03-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bursitis of the hands.

2.  Entitlement to service connection for arthritis of the hands, wrists, and elbows. 

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1958, and from December 1958 to December 1975.  His decorations include the Combat Infantryman Badge and the Armed Forces Expeditionary Medal (Vietnam).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for bursitis of the hands; arthritis of the hands, wrists, and elbows; and hearing loss.

In January 2011, January 2008, and December 2005, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

Although service connection for arthritis of the hands, wrists and elbows was previously denied in February 2003 and May 2003 rating decisions, during the one year appeal period, the Veteran submitted relevant evidence pertaining to his claimed arthritis.  The Board finds such evidence is new and material sufficient for purposes of 38 C.F.R. § 3.156(b), and the evidence is considered as having been filed with the prior claim.  As such, this issue will be decided on the merits.

The issue of entitlement to service connection for a disability claimed as vertigo was remanded in January 2011 along with the claims currently on appeal.  Following development conducted pursuant to the Board's January 2011 remand, the Agency of Original Jurisdiction (AOJ) granted service connection for that disorder in an October 2012 rating decision.  As the issue on appeal has been resolved, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Likewise, the Board granted service connection for a bilateral thumb injury, to include arthritis, in its January 2011 decision; as such, the Veteran's claim for service connection for arthritis of the hands does not include consideration of the thumbs.



As to issues of entitlement to increased initial evaluations for tinnitus, gastroesophageal reflux disease, and actinic keratosis, the Veteran did not file a substantive appeal following the October 2012 issuance of the statement of the case on these issues, and the AOJ closed the appeals.  Therefore, these issues are not before the Board.  38 C.F.R. § 20.200, 20.202.  

In a statement received in June 2013, the Veteran mentions peripheral neuropathy in the legs, right shoulder pain, and thumb pain.  Such matters are not before the Board and are REFERRED to the RO for appropriate action. 

The issues of entitlement to service connection for arthritis of the hands, wrists, and elbows and entitlement to service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for bursitis of the hands was denied in a February 1990 rating decision; the Veteran did not appeal this denial and the decision became final.

2.  The evidence submitted since the final February 1990 denial is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for bursitis of the hands.



CONCLUSION OF LAW

New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for bursitis of the hands is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated February 2004, March 2006, April 2008, and March 2011, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claims for reopening and service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Letters dated March 2006, April 2008, and March 2011 also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The April 2008 and March 2011 letters also notified him of the evidence and information necessary to reopen the claim and provided general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The case was last adjudicated in October 2012.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (VA can cure a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's available service treatment records, VA treatment records and examination reports, private medical records, and lay statements.

Additionally, there is substantial compliance with the Board's prior remand instructions.  In this regard, the Veteran was provided with a copy of his service treatment records, inquired as to his desire for a hearing, and provided corrective VCAA notice.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

A medical opinion regarding the Veteran's claimed bursitis of the hands is not required because new and material evidence to reopen that finally adjudicated claim has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2012).

As discussed above, the Board has considered and complied with applicable VCAA provisions.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).


The RO denied the Veteran's claim for service connection for bursitis of the hands in a rating decision issued in February 1990.  The Veteran did not submit any evidence relevant to this claim within one year of the issuance of this rating decision, thereby rendering inapplicable 38 C.F.R. § 3.156(b), and he did not appeal the decision.  Accordingly, this denial is now final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

Accordingly, the claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim if the claim were reopened, including by triggering VA's duty to obtain a VA examination.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As reflected in the February 1990 rating decision, the RO previously denied the Veteran's service connection claim for bursitis of the hands because there was no record of bursitis of the hands during active duty, and bursitis of both hands was not shown by the evidence of record.

At the time of the February 1990 denial, the relevant evidence of record included the Veteran's service treatment records; private treatment records from Scott and White Memorial Hospital; the Veteran's August 1989 claim; and an October 1989 
VA examination report recording the Veteran's statement of painful bursitis, and the physician's conclusion that x-rays of the Veteran's hands and wrists showed no bone, joint, or soft tissue abnormality on either side.

Since the RO's denial of this service connection claim in February 1990, the relevant evidence added to the record includes multiple VA and private treatment records, none of which include a diagnosis of bursitis of either hand.  The evidence submitted since February 1990 also includes the Veteran's July 2004 notice of disagreement, in which he questions whether his use of the term "bursitis" is accurate.  He stated:

While...both hands...are often painful, I may have used the wrong term when I referred to the condition as bursitis[;] not being a medically oriented or trained individual, I cannot make a diagnosis, I can only guess at the cause....Various other joints like my elbows, knees, and ankles all experience varying degrees of pain as do my finger joints and some of the finger joints on my hands seem to be more sensitive to touch than others, at times causing pain when touched.  Maybe arthritis is the proper term, or maybe it is a combination of both or something entirely different all together....I cannot insist that what I have is either bursitis, arthritis or something else, all I know is that it is painful in my hands and other joints...sometimes excruciatingly so.

The Board finds that the Veteran's assertion that he may have bursitis of the hands is not new, because he had asserted the existence of bursitis during his October 1989 VA examination, which was before the RO at the time of the February 1990 denial.  Furthermore, the Veteran's VA and private treatment records since February 1990 are not material because they do not relate to an unestablished fact necessary to substantiate the claim; specifically, they do not include evidence of a current diagnosis of bursitis of the hands, nor suggest a link between the claimed bursitis and military service.

The Board has carefully considered the Veteran's July 2004 notice of disagreement, and both respects and appreciates his candor regarding the correct diagnosis for the pain which he feels in his hands.  As discussed in detail below, the Veteran's VA and private treatment records include multiple diagnoses of arthritis of the hands.  However, the issue of service connection for arthritis of the hands is a distinct condition that has been separately claimed and is being considered below.  See Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) (claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims).  

Accordingly, as none of the evidence shows the Veteran has ever been diagnosed with bursitis of the hands, the newly submitted evidence is not new and material, reasonable doubt does not apply, and the Veteran's appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bursitis of the hands is denied.


ORDER

The claim for service connection for bursitis of the hands is not reopened, and the appeal is denied.


REMAND

On remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his hearing loss and arthritis of the hands, wrists, and elbows since September 2012.  Thereafter, any identified records, to include those from the VA Central Texas Health Care System (HCS) dated from September 2012 to the present that are not already included in the claims file should be requested for consideration in the Veteran's appeal.

With respect to the Veteran's claim for service connection for arthritis of the hands, wrists, and elbows, he has alleged that such is the result of his service-connected traumatic arthritis of the lumbar spine "spreading" to these joints.  Additionally, service-connection for traumatic arthritis of his thumbs has recently been established.  Similarly, pursuant to the June 2011 VA examiner's report a question as to service connection for hearing loss on a secondary basis is raised.  The Veteran has not been provided VCAA notice concerning the information and evidence necessary to establish service connection on a secondary basis.  Such should be accomplished on remand.  

The Veteran has been afforded multiple examinations of his hands, wrists, and elbows.  For example, the February 2003 VA authorized examination report included a finding that the Veteran had broken his left elbow in 1954 (prior to service), as well as diagnoses of condition after elbow breakage left without functional paralysis with irritation-free scar, and Heberd's arthrosis D2-5 right more than left, and beginning of a finger base joint arthrosis D2 and D3 right without functional paralysis.  However, the orthopedic physician did not opine on whether those disorders were at least as likely as not related to the Veteran's service.  The September 2008 VA examiner diagnosed the Veteran with mild degenerative joint disease changes in the fingers of both hands, commensurate with age.  The April 2012 VA examiner provided a negative nexus opinion as to the Veteran's preexisting left elbow disorder, but did not discuss secondary service connection as to that disorder, or address the Veteran's claimed arthritis of the hands, wrists, or right elbow.  Accordingly, a new examination of his hands, wrists, and elbows should be conducted and additional opinions obtained. 

With respect to the claim for service connection for hearing loss, the Board notes that the service treatment records disclose the Veteran reported he was getting hard of hearing in November 1963.  It was reported the next month he had a minimal hearing loss.  It was indicated an audiogram was within normal limits.  An audiogram on the retirement examination in August 1975 revealed the hearing threshold levels in decibels in the right ear were 15, 15, 15 and 15, at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 20, 15, 20 and 15.


The Veteran next complained of decreased hearing following service in September 2001.  He reported that his symptoms had been present for five days.

On VA examination of the ears in September 2008, the diagnosis was that the Veteran had a low frequency conduction hearing loss in the left ear.  The examiner was unable to duplicate it with a tuning fork.  He concluded it was unlikely that the conductive hearing loss was related to any kind of military activity.  The examiner noted the claims folder was not reviewed.

A VA audiometric examination was also conducted in September 2008.  The audiologist stated she reviewed the claims folder.  She noted all military audiograms revealed normal hearing, including on the retirement examination.  She added that the first records following service of a hearing loss were in 2001, at which time the Veteran had normal hearing in the right ear and a fluctuating hearing loss in the left ear, worse in the low frequencies.  The Veteran claimed a gradual decline in hearing sensitivity since the 1960's.  He believed his problems were due to in-service noise exposure.  Following an audiometric examination, the diagnosis was mild sensorineural hearing loss in the right ear, which did not meet the criteria for impaired hearing.  There was a moderate to mixed hearing loss in the left ear.  The audiologist opined that given the normal hearing upon separation, the hearing loss was less likely than not related to service nor was it of a configuration typical of noise-induced hearing loss.

The evidence indicates the Veteran suffered a sudden onset of loss of hearing in his right ear on July 11, 2009.

The Veteran was afforded an audiometric examination by the VA in March 2010.  The claims folder was reviewed.  The hearing threshold levels in decibels in the right ear were 90, 105, 105, 105 and 105 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 30, 30, 30, 40 and 45.  The tests showed the Veteran had a severe to profound sensorineural hearing loss in the right ear and a mild to moderate mixed hearing loss in the left ear.  The audiologist again concluded that since the Veteran's hearing was normal at separation, it was not likely related to military noise exposure.  She recommended an ear, nose and throat (ENT) referral for an opinion as to whether the hearing loss in the right ear was related to service.

A VA examination of the ears was conducted in April 2010.  The examiner noted he reviewed the claims folder.  The examiner stated the Veteran had bilateral sensorineural hearing loss which was as likely as not related to noise exposure in service.  However, no rationale was provided for that conclusion.

Another VA audiology examination was conducted in June 2011.  The examiner opined that it is less likely than not that the Veteran's hearing loss was caused by or a result of noise exposure during service because he had normal hearing at retirement from service.  However, the VA examiner noted that there was no indication in the claims file that a referral to another ENT/otolaryngologist had been made.  Moreover, the VA examiner reiterated that the opinion as to whether hearing loss may be related to or aggravated by a service-connected condition such as coronary artery disease or hypertension "would have to come from [an] ENT."  Where, as here, additional testing recommended by the examiner is not performed, the case must be remanded in order to provide said testing.  Daves v. Nicholson, 21 Vet App 46 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice advising him of the information and evidence necessary to substantiate his claims for service connection for hearing loss and arthritis of the hands, wrists, and fingers on a secondary basis. 

2.  Ask the Veteran to identify any healthcare provider who has recently treated him for his hearing loss and arthritis of the hands, wrists, and elbows since September 2012.  After securing any necessary authorization from him, obtain all identified treatment records which are not already of record.  In addition, obtain relevant treatment records from the VA Central Texas HCS dated from September 2012 to the present.  If any requested records cannot be obtained the Veteran and his representative should be notified of such.

3.  After completion of the above, schedule the Veteran for VA hand and joint examinations by a physician.  The claims file must be provided to and be reviewed by the physician in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the physician should respond to the following questions:

a.  Please identify all diagnoses of the Veteran's hands, wrists, and elbows (other than arthritis of the thumbs).  

b.  For each diagnosed disorder of the Veteran's hands, wrists, and elbows (other than arthritis of the thumbs), is it more likely (greater than 50 percent probability), less likely (less than 50 percent probability), or at least as likely as not (50 percent probability) etiologically related to the Veteran's active military service?  Please explain the reasoning for the conclusion.

c.  If not related to service, are the Veteran's diagnosed disorder of the hands, wrists, and elbows (other than arthritis of the thumbs) more likely, less likely, or at least as likely as not caused by or etiologically related to his service-connected traumatic arthritis of the lumbar spine and/or traumatic arthritis of the thumbs?  Please explain the reasoning for the conclusion and address the Veteran's contention that arthritis from his back "spread" to hands, wrists, and fingers.

d.  If not related to service or caused by the service-connected arthritis, does the Veteran's service-connected traumatic arthritis of the lumbar spine and/or thumbs permanently worsen his diagnosed disorder of the hands, wrists, and elbows beyond normal progression?  If so, the examiner should attempt to quantify the degree by which the traumatic arthritis of the lumbar spine and/or thumbs permanently worsens the diagnosed disorder of the hands, wrists, and elbows.  Please explain the reasoning for the conclusions.

4.  After completion of the above, schedule the Veteran for a VA examination for his hearing loss from an ENT/otolaryngologist.  The claims file must be provided to and be reviewed by the ENT/otolaryngologist in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the ENT/otolaryngologist should respond to the following questions:

a.  Considering each ear separately, is the Veteran's hearing loss more likely (greater than 50 percent probability), less likely (less than 50 percent probability), or at least as likely as not (50 percent probability) etiologically related to his active military service, to include his acoustic trauma during combat in Vietnam?  Please explain the reasoning for the conclusion.

b.  If not related to service, is the Veteran's hearing loss in the either or both ears more likely, less likely, or at least as likely as not caused by or etiologically related to his service-connected coronary artery disease and/or hypertension?  Please explain the reasoning for the conclusion.

c.  If not related to service or caused by service-connected coronary artery disease or hypertension, does the Veteran's service-connected coronary artery disease and/or hypertension permanently worsen his hearing loss beyond normal progression?  If so, the examiner should attempt to quantify the degree by which the coronary artery disease and/or hypertension permanently worsens the hearing loss.  Please explain the reasoning for the conclusions.

5.  Thereafter, after conducting any additional development deemed necessary, the claims should be readjudicated.  If the remanded claims remain denied, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


